Citation Nr: 0824945	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  04-20 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1970 to 
September 1971, including service in Vietnam from July 1970 
to September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision of the 
Boston, Massachusetts regional office (RO) of the Department 
of Veterans Affairs (VA).

The Board notes that the veteran was granted service 
connection by the San Juan, Puerto Rico RO for a psychiatric 
disability, then diagnosed to be latent schizophrenia, in 
November 1972.  Service connection for that disability was 
severed in April 1979 based on findings that the veteran had 
a personality disorder not subject to compensation under VA 
regulations.

Since the April 1979 decision, the veteran has been diagnosed 
as having various psychoses.  At a July 2003 VA examination, 
an examiner opined that a psychosis was present in July 1972, 
within one year of service.  The veteran and his 
representative are advised that if they wish to claim service 
connection for a psychosis, they should submit a claim to the 
RO.


FINDING OF FACT

The veteran did not participate in combat and there is no 
credible supporting evidence of the claimed in-service 
stressors.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

The veteran was provided with preadjudication VCAA 
notification in a June 2003 letter.  This letter told the 
veteran what evidence was needed to substantiate the claim 
for service connection for PTSD.  The veteran was also 
informed that VA would obtain service records, VA records, 
and records from other Federal agencies, and that with his 
authorization VA would obtain private medical records on his 
behalf or he could submit the records.  This letter met the 
duty to notify the veteran in accordance with Pelegrini.

The veteran was not provided with information pertaining to 
the assignment of disability ratings or effective dates until 
January 2008.  VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini.  However, 
because the veteran's claim regarding PTSD is being denied, 
and no increased rating or effective date is being assigned, 
he has suffered no prejudice from the deficiency with regard 
to these elements.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the veteran in the development 
of his claim.  The veteran's service treatment records, 
service personnel records, VA treatment records and Social 
Security records have been obtained.  The veteran has 
submitted private treatment records in support of his claim.  

The veteran has been afforded a VA examination, and the 
relevant medical opinion has been obtained.  Efforts have 
been made to obtain credible supporting evidence of the 
claimed stressors.  As there is no indication from the 
veteran or his representative that there is any outstanding 
pertinent medical evidence, the Board may proceed with 
consideration of the veteran's claim.  

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).
  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability. 38 C.F.R. § 3.310(a). Additional disability 
resulting from the aggravation of a non-service-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
and the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

Corroboration of every detail of a claimed stressor, 
including personal participation, is not required.  Instead, 
independent evidence that the incident occurred is 
sufficient.  Pentecost v. Principi, 16 Vet. App. 124 (2002).  

The veteran contends that he currently suffers from PTSD as a 
result of various stressors he experienced while serving in 
Vietnam.  He contends that he witnessed the death of two 
friends, R.S. and J.C., during an April 1971 firefight, and 
the serious wounding of another friend, I.G, during the same 
incident.  The veteran at other times has contended he 
experienced other stressful combat situations, including 
firing on a group of Viet Cong while guarding the perimeter 
of his camp, witnessing American helicopters shooting 
Vietnamese civilians, and striking a Vietnamese civilian with 
his Jeep and not being permitted to render aid.

As the first step in reaching a decision in this case, the 
Board must make a specific finding as to whether or not the 
veteran actually engaged in combat.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993).

In a precedent opinion, dated October 18, 1999, the General 
Counsel of VA addressed the issue of determinations as to 
whether a veteran engaged in combat with the enemy for the 
purposes of 38 U.S.C.A. § 1154(b).  In pertinent part, this 
opinion noted that the determination of whether or not a 
veteran engaged in combat with the enemy is not governed by 
the specific evidentiary standards and procedures of 
38 U.S.C.A. § 1154(b), which apply only after combat service 
has been established.  The opinion held that the ordinary 
meaning of the phrase "engaged in combat with the enemy" 
requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  Nothing in the language 
or history of that statute suggested a more definite 
definition.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
must be resolved on a case-by-case basis.  Satisfactory proof 
that a veteran engaged in combat with the enemy depends on 
the facts of each case, requires evaluation of all pertinent 
evidence, and assessment of the credibility, probative value, 
and relative weight of the evidence.  VAOPGCPREC 12-99 
(O.G.C. Prec. 12-99).  

The Court has held that receiving enemy fire can constitute 
participation in combat.  Sizemore v. Principi, 18 Vet. App. 
264 (2004).  A determination that a veteran engaged in combat 
with the enemy may be supported by any evidence which is 
probative of that fact, and there is no specific limitation 
of the type or form of evidence that may be used to support 
such a finding.  VAOPGCPREC 12-99 (1999).  Evidence submitted 
to support a claim that a veteran engaged in combat may 
include the veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  Gaines v. 
West, 11 Vet. App. 353, 359 (1998).   

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Factual Background

The veteran's service records indicate that he served in the 
Republic of Vietnam from July 1970 to September 1971.  He was 
assigned to the 147th Light Equipment Maintenance Company 
with a Military Occupational Specialty (MOS) of a shipping 
clerk.  He received the National Defense Service medal, 
Vietnam Service medal and the Vietnam Campaign medal with two 
stars as a result of his service.  The veteran indicated in 
his hearing testimony that he served in Da Nang, Long Binh, 
Chu Lai, Bien Hou and Tan Sun Nhut while in Vietnam.

The veteran's September 1971 separation examination found no 
relevant abnormalities and the veteran indicated that he was 
in good health.  His service treatment records are otherwise 
negative for any symptoms, treatment or diagnosis of any 
psychiatric disorder.

At a July 1972 VA psychiatric examination the veteran 
described nervousness, forgetfulness, insomnia, irritability, 
explosive anger, jumping in bed at night, "getting easily 
impressed with noises" and "desperate states of mind".  He 
presented as tense, hostile, with an affect that was cold, 
flat and inappropriate.  He was easily distracted and 
"autistic", and the content of his thoughts contained 
paranoid traits.  The diagnosis was latent schizophrenia.  .

January 1973 hospital treatment records revealed that the 
veteran was briefly hospitalized at another VA facility for 
suicidal and homicidal ideation and depression.  He was 
described as hostile, nervous and threatening, and was given 
medication to stabilize his condition.  The veteran was 
discharged after one week against medical advice.  He was 
diagnosed with adjustment reaction of adult life and 
hysterical personality.

The veteran was transferred to another VA treatment records 
from July 1973 until November 1978 revealed occasional 
treatment for latent schizophrenia and its symptoms.  The 
veteran was consistently described as nervous and anxious and 
he reported no suicidal or homicidal ideations during this 
time.  On several occasions in 1978 the veteran complained of 
auditory or visual hallucinations.

VA treatment records from October 1998 show that the veteran 
was described as participating in combat in Vietnam.  A 
diagnostic impression of PTSD was reported.  On a second 
visit in October 1998, the veteran reported hearing the 
voices of, and occasionally seeing, friends "lost" in 
Vietnam.  Diagnostic impressions of schizoaffective disorder 
and rule out PTSD were reported.  A November 1998 visit 
revealed similar symptomology and a diagnosis of 
schizoaffective disorder.  A fourth visit in December 1998 
again revealed similar symptomology and a diagnosis of 
depressive disorder not otherwise specified (NOS).

A May 1999 VA examination revealed consistent symptomology.  
When asked why he did not seek treatment from 1978 until 
1998, the veteran was unable to offer any explanation.  The 
examiner noted that the veteran had received Social Security 
disability payments during this time period, and that his 
benefits were suspended in 1998.  He was diagnosed as having 
mild schizoaffective disorder with strong borderline 
personality traits.

October 2000 VA treatment records demonstrated a diagnosis of 
major depression with psychotic features.  Symptomology was 
consistent except that the veteran reported improved sleep 
and no auditory hallucinations.  He presented with consistent 
symptomology in July and August 2001 and his diagnosis was 
continued.

A VA examination was conducted in April 2003.  The veteran 
reported that his primary duties in Vietnam involved infantry 
and supply, and he described an April 1970 firefight in which 
he witnessed three of his friends being killed.  He also 
reported receiving mental health treatment while in-service, 
but was unable to provide any specific details regarding the 
purported treatment.  He indicated that he had recently 
separated from his wife.  The veteran reported experiencing 
auditory and visual hallucinations and social isolation.  He 
was diagnosed as having PTSD and psychotic disorder NOS.

VA treatment records from October 2002 through June 2003 
revealed on-going treatment for PTSD, including individual 
psychiatric therapy and group therapy, with consistent 
symptomology.  March 2003 treatment notes reflected his 
initial experiences in a PTSD support group.  These records 
indicated that the veteran informed the group members that he 
served in Vietnam from 1969 until 1970 in the 101st Airborne 
Division.
 
At a July 2003 VA examination the veteran reported auditory 
hallucinations instructing him to kill people.  He reported 
witnessing three friends being killed in an April 1970 
firefight.  He was described as actively delusional and 
paranoid with inappropriate and illogical speech.  The 
examiner believed that the veteran was suffering from active 
schizophrenia, not latent schizophrenia, at the time of the 
July 1972 examination and that "there is some reason to 
believe that some or all of his symptoms at that time were in 
fact PTSD symptoms".  The examiner opined that while the 
veteran may indeed have had symptoms of schizophrenia in the 
past, but "to call them a personality disorder is simply 
inaccurate" and that at a minimum, the veteran's 
"schizophrenia has been substantially intensified by his 
military combat stress and PTSD".  The diagnoses were PTSD 
and psychotic disorder not otherwise specified.

An October 2003 letter from the veteran's VA psychiatrist 
stated that the veteran suffered stress related neurochemical 
and neuroanatomical changes after his traumatic Vietnam 
combat exposure.  These changes led to emotional 
dysregulation and exaggerated stress reactivity resulting in 
the veteran being unable to function appropriately.

VA treatment records from January 2004 to February 2005 were 
also submitted.  The veteran reported consistent 
symptomology, including continued auditory hallucinations 
instructing him to kill himself and others.  The VA 
psychiatrist reported in January 2004 that the veteran had 
been non-complaint with his medications after insisting that 
he had in fact been compliant.  The psychiatrist noted that 
she doubted that the veteran's non-compliance reflected any 
inability on his part or was the result of a language barrier 
and that she was "concerned [that] he is trying to present 
as ill as possible for secondary gain".  She further opined 
that he "expresses [his symptoms] rather calmly and I 
question [his] validity".  

The RO has attempted to confirm the veteran's purported 
stressors.  The Department of Defense Vietnam casualty files 
have been searched for the three individuals named by the 
veteran.  Records relating to one individual, R.S., were 
located and noted that R.S. was wounded in action on October 
27, 1969 and labeled as "non-serious-hospitalized".  No 
records were located for the individual identified as J.C.  
Records related to I.G. could not be located, however, 
records related a similarly named individual, A.G., were 
located.  A.G. was assigned to the Army Engineers in the 
Quang Tri Province and was wounded on March 23, 1971 by 
artillery or mortar.  His wounds were described as "not 
serious-not hospitalized-not notify".  

The RO attempted to obtain Morning Reports from the veteran's 
unit for his time of service, however, the Department of 
Defense does not maintain Morning Reports submitted by the 
veteran's unit during the time period the veteran served.

The veteran's June 1999 Social Security disability records 
indicated that he receives disability payments for affective 
disorders.  The records also indicate that he received 
disability payments for anxiety disorders from June 1978 
until May 1998, when his disability payments were ceased.

No other relevant evidence has been submitted.

Analysis

The veteran has a present disability as he has been diagnosed 
by VA mental health professionals as having PTSD.

The PTSD diagnoses have been linked by the mental health 
professionals to in-service stressors.  The Board must now 
determine whether there is credible supporting evidence of 
the claimed stressors, or whether the evidence shows that the 
veteran engaged in combat and thus needs no supporting 
evidence for his stressors.

No credible evidence suggesting that the veteran was exposed 
to actual combat or evidence that can verify his claimed 
stressor has been presented.  The veteran's service record is 
negative for combat indicators such as a Purple Heart or a 
Combat Infantryman Badge, and his MOS of a shipping clerk 
does not suggest combat exposure.  The veteran suffered no 
relevant injuries while in-service.  The veteran's claimed 
stressor, witnessing the wounding and death of three close 
friends during an April 1971 firefight, has not been 
verified.  In fact, a review of records relating to these 
three named individuals reveal that one individual was killed 
prior to the veteran's service, another individual served in 
an entirely different unit in a region that the veteran did 
not serve in and was not seriously wounded, and another 
individual's records did not exist.

The veteran has been an inconsistent and unreliable 
historian.  He reported contradictory martial statuses within 
a few months in 2004, at one point indicating that he had not 
seen his wife in four years despite his wife accompanying him 
to his previous treatment session.  He reported in his first 
group therapy session that he served in Vietnam a year 
earlier than his actual service, and in a unit he did not 
serve in.  He has informed treating psychiatrists on various 
occasions that he received psychiatric treatment while in-
service despite his service treatment records being negative 
for such treatment and the veteran himself indicating that he 
was in good health at his discharge examination.  Finally, 
his reports of the date and circumstances of his alleged 
stressor have varied throughout the years, including the 
identities of his friends which were allegedly killed.  His 
treating psychiatrists have doubted his veracity on at least 
two separate occasions.

Although several of his treating psychiatrists have diagnosed 
the veteran with PTSD The veteran contends that his current 
psychiatric disorder is a result of his traumatic combat 
experiences in Vietnam, but as a lay person, he is not 
qualified to express a competent medical opinion as to such a 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

Based on the lack of competent evidence of an in-service 
stressor or combat exposure, the Board finds that a 
preponderance of the evidence is against finding a nexus 
between the veteran's current PTSD, or other psychiatric 
condition, and active service.  That being the case, the 
preponderance of the evidence is against the claim and it 
must denied.  38 U.S.C.A. §5107(b)(West 2002).


ORDER

Entitlement to service connection for PTSD is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


